Whoever has the possession of money has the property of it; he may use it and dispose of it as he pleases, without and even against the consent and directions of him who entrusted him with it; and whoever receives the money from the trustee, though he knows it was entrusted to him for a different purpose, cannot be compelled to restore it, and the agent who abuses his trust in this respect is only liable to damage by means of his contract.
Cited: Clary v. Allison, post, 112; Holstein v. Phillips, 146 N.C. 369.